Citation Nr: 0500131	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  02-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2001 and September 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied the benefit 
sought on appeal.

The appeal is hereby REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

A videoconference hearing was held on December 16, 2002.  The 
veteran presented testimony before the Board, and the 
transcript of that hearing has been obtained and associated 
with the claims folder.  


REMAND

The matter was previously before the Board in May 2003 and 
denied on the basis that hypertension did not manifest during 
the veteran's period of active duty service or within one 
year of his separation from service.  It was further 
determined that hypertension was not otherwise attributable 
to the veteran's military service.  The veteran appealed the 
Board's May 2003 decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  

In a May 2004 Joint Motion for Remand, the parties agreed 
that a remand was required in order to satisfy the duty to 
assist and to provide adequate notice to the veteran of the 
information and evidence necessary to substantiate his claim 
in accordance with new court precedent pertaining to the 
Veterans Claims Assistance Act of 2000 (VCAA).  

Based on the Joint Motion, the CAVC vacated the Board's May 
2003 decision denying entitlement to service connection for 
hypertension.  In a May 12, 2004, Order, the appeal of this 
issue was remanded to the Board for readjudication in 
accordance with the motion.

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), was 
enacted on November 9, 2000.  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Compliance with 38 U.S.C.A. § 5103 requires that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  A 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In light of the new regulations and joint motion of the 
parties, the Board finds that the veteran has not been 
provided every opportunity to identify and submit evidence in 
support of his claim.  See also VAOPGCPREC 01-04.   A remand 
is necessary to ensure that all due process concerns have 
been satisfied.  In this case, because each of the four 
content requirements of a VCAA notice has not been satisfied, 
it would be an error to proceed in adjudicating the claim.   

The veteran submitted VA Form 21-4142, Authorization and 
Consent to Release Information to VA, dated in May 2001.  On 
the form, the veteran indicated that he received treatment 
for his hypertension from Dr. M. (deceased), Dr. B.G. 
(deceased), and Dr. J.K. (retired).  The RO sent a letter to 
the veteran in June 2001 asking that he submit treatment 
records from the aforementioned providers.  It does not 
appear that the RO attempted to locate any existing records.

The veteran submitted an August 2001 letter from F.T., DO, 
which revealed that the veteran had a long history of 
hypertension.  There were no underlying treatment records 
provided.  A May 2002 letter from Dr. B.A.M. indicates that 
he reviewed former records and documentation from his 
colleagues, Dr. B.G. and Dr. J.K.  Dr. B.A.M. informed the RO 
that from a review of these records, the veteran had a 
history of hypertension dating back to 1958.  It does not 
appear that attempts were made to obtain copies of medical 
records from Dr. B.A. M., to include any in his possession 
from Drs. B.G. and J.K., who were previously identified by 
the veteran in his VA Form 21-4142.  

In order to comply with the duty to assist, VA must make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from a private medical care provider. 38 C.F.R. 
§ 3.159(c)(1).  Therefore, VA should contact the veteran and 
request that he provide enough information to identify and 
locate the existing records of Dr. B.G., Dr. M., and Dr. 
J.K., to include their addresses, the approximate time frame 
covered by the records, and the condition for which treatment 
was sought. 38 C.F.R. § 3.159(c)(1)(i).  VBA AMC should also 
try to obtain the underlying treatment records from F.T., DO, 
and Dr. B.A.M.   Attempts to obtain the identified treatment 
records as noted above, should also include a follow-up 
request if a response to the initial request is not received. 
38 C.F.R. § 3.159(c)(1).

In VA Form 21-4138, Statement in Support of Claim, the 
veteran identified four laypersons who had information 
regarding his disability, to include their full names and 
addresses.  Upon remand, VBA AMC should contact the veteran 
to ascertain whether he is in possession of any statements 
from them written on his behalf.

It has also come to the Board's attention, that the veteran 
is now a recipient of Social Security disability benefits for 
his hypertension.  Pursuant to 38 U.S.C.A. § 5103A(a)(3), VA 
shall assist in obtaining relevant records held by a Federal 
department or agency that the veteran has adequately 
identified.  The Board finds that the veteran has adequately 
identified relevant records to his claim in various letters 
and statements to treatment providers, and they should be 
obtained upon remand.  VBA should attempt to secure the 
associated administrative determination and any underlying 
treatment records utilized in reaching the said 
determination.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  VBA AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  VBA AMC should contact the veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hypertension since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  After obtaining 
the necessary authorizations, VA should 
attempt to obtain the identified 
treatment records of Dr. B.A.M., Dr. M., 
Dr. B.G., Dr. J.K., and F.T., DO, to 
include follow-up requests if a response 
to the initial request is not received. 
38 C.F.R. § 3.159(c)(1).  All responses 
to the request for records, to include 
negative responses, should be associated 
with the veteran's claims folder.

Regardless of the veteran's response, VBA 
AMC should obtain all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.
4.  VBA AMC should contact the veteran 
and inquire as to whether he is in 
possession of any lay statements written 
on his behalf, to include those from 
persons identified in a May 2001 VA Form 
21-4138.  If he is not in possession of 
any, he should alternatively be informed 
that he could submit such lay statements 
in support of his claim. 

5.  If VBA AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

6.  VBA AMC should obtain all records 
from the Social Security Administration, 
to include all awards of disability 
benefits and any underlying records used 
in reaching the determination.

7.  Thereafter, VBA AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  In addition, VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.S. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

9.  After undertaking any further 
development deemed essential in addition 
to that specified above, VBA AMC should 
readjudicate the claim of entitlement to 
service connection for hypertension.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until the VBA AMC 
notifies him


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



